--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE PLEDGED, SOLD, OFFERED FOR SALE, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF REGISTRATION UNDER OR EXEMPTION FROM SUCH ACT AND
ALL APPLICABLE STATE SECURITIES LAWS.
 
Vertex Energy, Inc.
 
Common Stock Purchase Warrant
 

 No. W-1  Houston, Texas    March 26, 2015

 
Vertex Energy, Inc., a Nevada corporation (the “Company”), for value received,
hereby certifies that Goldman, Sachs & Co., or its registered assigns
(collectively, the “Purchasers”), is entitled to purchase from the Company One
Million Seven Hundred Sixty-Six Thousand Eight Hundred Seventy Four
(1,766,874)Warrant Shares (the “Initial Warrant Shares”) at the Initial Warrant
Price, at any time or from time to time prior to 5:00 P.M., Houston, Texas time,
on March 26, 2022 (such date, the “Expiration Date”), all subject to the terms,
conditions and adjustments set forth below in this Warrant.
 
This Warrant is issued in connection with that certain Second Amendment to
Credit and Guaranty Agreement, dated as of March 26, 2015, by and among the
Company, certain of its Subsidiaries and Affiliates, the Purchasers named
therein, and Goldman Sachs Bank USA, as administrative agent and collateral
agent (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”).  Certain capitalized terms used herein are defined in Section
13.  All capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.
 
1.      EXERCISE OF WARRANT
 
1.1      Manner of Exercise; Payment.  This Warrant may be exercised by the
Holder, in whole or in part, during normal business hours on any Business Day
during the period beginning September 1, 2015 and ending on the Expiration Date,
by surrender of this Warrant to the Company at its Chief Executive Office,
accompanied by a subscription (in the form attached to this Warrant as Exhibit
I) duly executed by such Holder and accompanied by payment, (i) in cash, (ii) by
certified check payable to the order of the Company, (iii) by wire transfer of
immediately available funds, (iv) by cancellation of Warrant Shares, with any
such Warrant Shares so surrendered being credited against such payment in an
amount equal to the Fair Market Value thereof, or (v) by the surrender by such
Holder to the Company of any Notes held by such Holder, with any such Notes so
surrendered being credited against such payment in an amount equal to the then
outstanding principal amount thereof plus accrued interest thereon through the
date of surrender, or by any combination of any of the foregoing methods, of the
amount obtained by multiplying (a) the number of shares of Common Stock (without
giving effect to any adjustment thereof) designated in such subscription by (b)
the Initial Warrant Price, and such Holder shall thereupon be entitled to
receive the number of duly authorized Warrant Shares determined as provided in
Sections 2 through 4.
 
1.2      When Exercise Effective.  Each exercise of this Warrant shall be deemed
to have been effected immediately prior to the close of business on the Business
Day on which this Warrant shall have been surrendered to the Company along with
the subscription as provided in Section 1.1, and, at such time, the Person or
Persons in whose name or names any certificate or certificates for Warrant
Shares shall be issuable upon such exercise as provided in Section 1.4 shall be
deemed to have become the holder or holders of record thereof.

 
1

--------------------------------------------------------------------------------

 

1.3      [Intentionally Omitted]
 
1.4      Delivery of Stock Certificates and New Warrant.  As soon as practicable
after each exercise of this Warrant, in whole or in part, the Company at its
sole expense (including the payment by it of any applicable issue taxes) will
cause to be issued in the name of and delivered to the Holder or, subject to
Section 11, as such Holder (upon payment by such Holder of any applicable
transfer taxes) may direct:
 
(a)           a certificate or certificates for the number of duly authorized
Warrant Shares to which such Holder shall be entitled upon such exercise plus,
in lieu of any fractional Warrant Share to which such Holder would otherwise be
entitled, cash in an amount equal to the same fraction of the Fair Market Value
per Warrant Share on the Business Day next preceding the date of such exercise;
and
 
(b)           in case such exercise is in part only, a new Warrant or Warrants
of like tenor, dated the date hereof and calling for (in the aggregate on the
face or faces thereof) the number of Warrant Shares equal (without giving effect
to any subsequent adjustment thereof) to the number of such shares of Common
Stock called for on the face of this Warrant (as adjusted pursuant to the terms
hereof through the applicable exercise date) minus the number of such shares of
Common Stock designated by the Holder upon such exercise.
 
1.5      Company to Reaffirm Obligations.  The Company will, at the time of each
exercise of this Warrant, upon the request of the Holder, acknowledge in writing
its continuing obligation to afford to such Holder all rights to which such
Holder is entitled after such exercise in accordance with the terms of this
Warrant; provided, however, that if the Holder shall fail to make any such
request, then such failure shall not affect the continuing obligation of the
Company to afford such rights to such Holder.
 
1.6      Continuation of Rights in Warrant Shares Following Exercise.  Upon any
exercise of this Warrant, all Warrant Shares issued in connection therewith
shall continue to have the benefit of all of the rights set forth in Section 8
and Section 9 of this Warrant, and all of such rights shall inure to the benefit
of the holder thereof with respect thereto, as if this Warrant had not been
exercised and the holder thereof was a Holder with respect thereto.  The Holder
agrees and undertakes that if the Holder proposes to Transfer any Warrants or
Warrant Shares issuable upon exercise thereof, and if such Warrant or Warrant
Shares are not then registered for resale pursuant to an effective registration
statement under the Securities Act, then the Holder proposing to make such
Transfer shall give written notice to the Company describing briefly the manner
in which any such proposed Transfer is to be made, and no such Transfer shall be
made unless the Company shall have received an opinion of counsel for the Holder
reasonably acceptable to the Company that registration under the Securities Act
is not required with respect to such Transfer.
 
2.      ADJUSTMENT OF WARRANT SHARES ISSUABLE UPON EXERCISE.
 
2.1      General; Number of Warrant Shares; Warrant Price.  The number of
Warrant Shares that the Holder shall be entitled to receive upon each exercise
hereof shall be determined by multiplying the number of Warrant Shares that
would otherwise (but for the provisions of this Section 2) be issuable upon such
exercise, as designated by the Holder pursuant to Section 1.1, by a fraction (a)
the numerator of which is the Initial Warrant Price and (b) the denominator of
which is the Warrant Price in effect on the date of such exercise. The “Warrant
Price” shall be the Initial Warrant Price and shall remain as such until a
further adjustment or readjustment thereof is required by this Section 2.

 
2

--------------------------------------------------------------------------------

 

2.2      Adjustment of Initial Warrant Shares for Pre-Payment.  In the event
that, prior to June 30, 2015, the Company makes prepayments under the Credit
Agreement of greater than $9,100,000 then the Initial Warrant Shares shall be
reduced by multiplying the Initial Warrant Shares by a fraction, (A) the
numerator of which is equal to $6,000,000 minus the Excess Prepayment Amount,
and (B) the denominator of which is $6,000,000, with any fractional shares
resulting from such calculation being rounded up to the nearest whole number of
shares.  The “Excess Prepayment Amount” means the amount of prepayment in excess
of $9,100,000 made by the Company prior to June 30, 2015.  In the event that the
Excess Prepayment Amount made by the Company equals or exceeds $6,000,000 then
this Warrant shall automatically terminate and the Holder shall have no rights
hereunder following such payment.
 
2.3      Disclosure.  The Company acknowledges that the number of Warrant Shares
and the Initial Warrant Price have been determined based on the Company’s
Average Market Value, and the Company hereby represents and warrants that the
disclosures in its filings with the U.S. Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934 have included true and correct
disclosure regarding the Company’s outstanding capital stock and rights to
purchase or convert derivative securities into capital stock of the Company and
have not included any misstatement of a material fact or omitted any material
fact required to make the information disclosed not misleading.  This
representation and warranty shall survive exercise of this warrant, and breach
of this representation and warranty may result in an adjustment to the number of
Warrant Shares and Initial Warrant Price.
 
2.4      Dividends and Distributions. If the Company at any time or from time to
time after the date hereof declares, orders, pays or makes a dividend or other
distribution (including, without limitation, any distribution of cash,
Additional Shares or other property, by way of dividend or spin-off,
reclassification, recapitalization or similar corporate rearrangement or
otherwise) on or with respect to its shares of Common Stock (other than a
dividend that is payable in Additional Shares and that is subject to
Section 2.5) then, and in each such case, the Holder shall be entitled to
receive an amount of cash, Capital Stock or other property as and when the same
is distributed to the beneficial owners of the Common Stock as if this Warrant
had been converted into Warrant Shares in accordance with the provisions of
Section 1.1 immediately prior to the close of business on the day immediately
preceding the record date.
 
2.5      Treatment of Options and Convertible Securities.  If the Company at any
time or from time to time after the date hereof issues, sells, grants or
assumes, or fixes a record date for the determination of holders of any class of
securities entitled to receive, any Options or Convertible Securities, then, and
in each such case, the maximum number of Additional Shares at any time issuable
upon the exercise of such Options or, in the case of Convertible Securities and
Options therefor, the conversion or exchange of such Convertible Securities,
shall be deemed to be Additional Shares issued as of the time of such issue,
sale, grant or assumption or, in case such a record date shall have been fixed,
as of the close of business on such record date (or, if the shares of Common
Stock trade on an ex-dividend basis, then on the date immediately prior to the
commencement of ex-dividend trading).
 
2.6      Treatment of Stock Dividends, Stock Splits, etc.  If the Company at any
time or from time to time after the date hereof shall declare or pay any
dividend on its shares of Common Stock that is payable in shares of Common
Stock, or shall effect a subdivision of its outstanding shares of Common Stock
into a greater number of shares of Common Stock (by reclassification or
otherwise), then, and in each such case, (a) the Warrant Price in effect
immediately prior to such subdivision shall be proportionately reduced and (b)
Additional Shares shall be deemed to have been issued (i) in the case of any
such dividend, immediately after the close of business on the record date for
the determination of holders of any class of securities entitled to receive such
dividend or (ii) in the case of any such subdivision, at the close of business
on the Business Day immediately prior to the day upon which such corporate
action becomes effective.
 

 
3

--------------------------------------------------------------------------------

 

2.7      Computation of Consideration.  For the purposes of this Section 2:
 
(a)           the consideration for the issue or sale of any Additional Shares
shall, irrespective of the accounting treatment of such consideration:
 
(i)           insofar as it consists of cash, be computed at the amount of cash
actually received by the Company;
 
(ii)           insofar as it consists of property (including securities) other
than cash actually received by the Company, be computed at the Fair Market Value
thereof at the time of such issue or sale;
 
(iii)           insofar as it consists neither of cash nor of other property, be
computed as having no value; and
 
(iv)           insofar as the Additional Shares are issued or sold together with
other Capital Stock, property or assets of the Company for a consideration that
covers both, be the portion of such consideration so received (computed as
provided in clauses (i), (ii) and (iii) above) that is allocable to such
Additional Shares, all as reasonably determined in good faith by the Board of
Directors; provided, however, that upon the written consent of the Requisite
Holders, any such computation or determination shall be made by an Appraiser;
 
(b)           Additional Shares deemed to have been issued pursuant to
Section 2.4 shall be deemed to have been issued for a consideration per share
determined by dividing:
 
(i)           the total amount of cash and other property, if any, received and
receivable by the Company as direct consideration for the issue, sale, grant or
assumption of the Options or Convertible Securities in question, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration the purpose of which is to
protect against dilution) payable to the Company upon the exercise in full of
such Options or the conversion or exchange of such Convertible Securities or, in
the case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities, in each case computing such consideration as provided in the
foregoing clause (a), by
 
(ii)           the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number the purpose of which is to protect
against dilution) issuable upon the exercise of such Options or upon the
conversion or exchange of such Convertible Securities; and
 
(c)           Additional Shares deemed to have been issued pursuant to
Section 2.5 shall be deemed to have been issued for no consideration.


 
4

--------------------------------------------------------------------------------

 
 
2.8      Adjustment for Combinations, etc.  If the outstanding shares of Common
Stock shall be combined or consolidated, by reclassification or otherwise, into
a lesser number of shares of Common Stock, then the Warrant Price in effect
immediately prior to such combination or consolidation shall, concurrently with
the effectiveness of such combination or consolidation, be proportionately
increased.
 
2.9      Minimum Adjustment of Warrant Price.  If the amount of any adjustment
of the Warrant Price required pursuant to this Section 2 would be less than
one-tenth (1/10) of one percent (1%) of the Warrant Price in effect at the time
such adjustment is otherwise so required to be made, then such amount shall be
carried forward and adjustment shall be made with respect thereto at the time of
and together with any subsequent adjustment that, together with such amount and
any other amount or amounts so carried forward, shall aggregate at least
one-tenth (1/10) of one percent (1%) of such Warrant Price.
 
3.      CONSOLIDATION, MERGER, ETC.
 
3.1      Adjustments for Consolidation, Merger, Sale of Assets, Reorganizations,
etc.  If after the date hereof the Company (a) shall consolidate with or merge
into any other Person and shall not be the continuing or surviving corporation
of such consolidation or merger, (b) shall permit any other Person to
consolidate with or merge into the Company and the Company shall be the
continuing or surviving Person but, in connection with such consolidation or
merger, the Warrant Shares and/or Common Stock shall be changed into or
exchanged for cash, Capital Stock of any other Person or any other property, (c)
shall Transfer all or substantially all of its properties or assets to any other
Person or (d) shall effect a capital reorganization or reclassification of the
Warrant Shares and/or its Common Stock, then, and in the case of each such
transaction, proper provision shall be made so that upon the basis and the terms
and in the manner provided in this Warrant, the Holder, upon the exercise hereof
at any time after the consummation of such transaction, shall be entitled to
receive (after giving effect to the payment of the aggregate Warrant Price in
effect at the time of such consummation for all Warrant Shares issuable upon
such exercise immediately prior to such consummation), in lieu of the Warrant
Shares issuable upon such exercise prior to such consummation, the greatest
amount of cash, Capital Stock or other property to which such Holder would
actually have been entitled as an equity holder upon such consummation if such
Holder had exercised the rights represented by this Warrant immediately prior
thereto, subject to adjustments (subsequent to such consummation) as nearly
equivalent as possible to the adjustments provided for in Sections 2, 3 and 4.
 
3.2      Assumption of Obligations.  Notwithstanding anything contained in this
Warrant or in the Credit Agreement to the contrary, the Company will not effect
any of the transactions described in Section 3.1 unless, prior to the
consummation thereof, each Person (other than the Company) that may be required
to deliver any cash, Capital Stock or other property upon the exercise of this
Warrant as provided herein shall assume, by written instrument delivered to, and
reasonably satisfactory to, the Holder, (a) the obligations of the Company under
this Warrant (and if the Company shall survive the consummation of such
transaction, such assumption shall be in addition to, and shall not release the
Company from, any continuing obligations of the Company under this Warrant) and
(b) the obligation to deliver to such Holder such cash, shares of Capital Stock
or other property as, in accordance with the foregoing provisions of this
Section 3, such Holder may be entitled to receive, and such Person shall have
similarly delivered to such Holder an opinion of counsel for such Person, which
counsel and opinion shall be reasonably satisfactory to such Holder, stating
that this Warrant shall thereafter continue in full force and effect and the
terms hereof (including, without limitation, all of the provisions of this
Section 3) shall be applicable to the cash, Capital Stock or other property that
such Person may be required to deliver upon any exercise of this Warrant or the
exercise of any rights pursuant hereto.  Nothing in this Section 3 shall be
deemed to authorize the Company to enter into any transaction not otherwise
permitted by the Credit Agreement.
 

 
5

--------------------------------------------------------------------------------

 

4.      [Intentionally Omitted]
 
5.      NO DILUTION OR IMPAIRMENT.  The Company shall not, by amendment of its
Charter Documents or through any consolidation, merger, reorganization, transfer
of assets, dissolution, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder against dilution or
other impairment.  Without limiting the generality of the foregoing, the Company
(a) will not permit the par value of any Warrant Shares to exceed the amount
payable therefor upon such exercise, (b) will take all such action as may be
reasonably necessary or appropriate in order that the Company may validly and
legally issue the Warrant Shares and (c) will not take any action that results
in any adjustment of the Warrant Price if the total number of Warrant Shares
issuable upon exercise of the Warrant after such action would exceed the total
number of shares of Common Stock (or Other Securities, if applicable) then
authorized by the Company’s Charter Documents and available for the purpose of
issuance upon such exercise.
 
6.      ACCOUNTANTS’ REPORT AS TO ADJUSTMENTS.  In each case of any adjustment
or readjustment in the Warrant Shares issuable upon the exercise of this
Warrant, the Company at its sole expense will promptly compute such adjustment
or readjustment in accordance with the terms of this Warrant and cause
independent certified public accountants of recognized national standing (which
may be the regular auditors of the Company) selected by the Company to verify
such computation (other than any computation of the Fair Market Value, which
shall be determined in accordance with the definition thereof) and, in
connection with the preparation of the Company’s quarterly financial statements,
prepare a report setting forth such adjustment or readjustment and showing in
reasonable detail the method of calculation thereof and the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or to be received by the Company for any Additional
Shares issued or sold or deemed to have been issued, (b) the number of shares of
Common Stock outstanding or deemed to be outstanding and (c) the Warrant Price
in effect immediately prior to such issue or sale and as adjusted and readjusted
(if required by Section 2) on account thereof.  The Company will forthwith mail
a copy of each such report to each Holder and will, upon the written request at
any time of any such Holder, furnish to such Holder a like report setting forth
the Warrant Price at the time in effect and showing in reasonable detail how it
was calculated.  The Company will also keep copies of all such reports at its
Chief Executive Office and will cause the same to be available for inspection at
such office during normal business hours by any Holder or any prospective
purchaser of this Warrant designated by the Holder.
 
7.      NOTICES OF CORPORATE ACTION.  If at any time prior to the expiration
date of the Warrants and prior to their exercise in full, any one or more of the
following events shall occur:
 
(a)           any taking by the Company of a record of the holders of any class
of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or any right to
subscribe for, purchase or otherwise acquire any shares of Capital Stock of the
Company or any Other Securities or property, or to receive any other right;
 
(b)           any capital reorganization of the Company, any reclassification or
recapitalization of the Capital Stock of the Company or any consolidation or
merger involving the Company and any other Person or any Transfer of all or
substantially all the assets of the Company to any other Person; or
 
(c)           any voluntary or involuntary dissolution, liquidation or
winding-up of the Company,
 
 
6

--------------------------------------------------------------------------------

 

then the Company will mail to each Holder a notice specifying (i) the date or
expected date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right, (ii) the date or expected date on which any such
reorganization, reclassification, recapitalization, consolidation, merger,
Transfer, dissolution, liquidation or winding-up is to take place, (iii) the
time, if any such time is to be fixed, as of which the holders of record of
shares of Common Stock (or Other Securities) shall be entitled to exchange their
shares of Common Stock (or Other Securities) for the cash, Capital Stock or
other property deliverable upon such reorganization, reclassification,
recapitalization, consolidation, merger, Transfer, dissolution, liquidation or
winding-up and a description in reasonable detail of the transaction and (iv)
the date of such issuance, together with a description of the Capital Stock so
issued and the consideration received by the Company therefor.  Such notice
shall be delivered at least ten (10) Business Days prior to the date therein
specified.
 
8.      REGISTRATION RIGHTS.
 
8.1      General.  If any shares of Common Stock required to be reserved for
purposes of exercise of this Warrant require registration with or approval of
any governmental authority under any federal or state law (other than the
Securities Act) before such shares of Common Stock may be issued upon exercise,
then the Company will, at its sole expense and as expeditiously as possible,
cause such shares of Common Stock to be duly registered or approved, as the case
may be.  At such time as any shares of Common Stock or Other Securities issuable
upon exercise of this Warrant are listed on any national securities exchange,
the Company will, at its sole expense, obtain promptly and maintain the approval
for listing on each such exchange, upon official notice of issuance, any and all
Warrant Shares of the same class and maintain the listing of such Warrant Shares
after their issuance.
 
8.2      Demand Rights.  The Company shall use its best efforts to remain
qualified to register securities pursuant to a registration statement on Form
S-3 (or any successor form) under the Securities Act.  Beginning on September 1,
2015, a Holder or Holders of Warrants and/or Warrant Shares anticipated to have
an aggregate sale price (net underwriting discounts and commissions, if any) in
excess of $500,000 and who is not then immediately eligible to sell all such
securities under Rule 144 without any volume limitations or manner-of-sale
restrictions shall have the right to require the Company to file registration
statements, including a shelf registration statement (if the Company is eligible
at such time to utilize a shelf registration for the Warrant Shares), and if the
Company is a well-known seasoned issuer, as defined in Rule 405 under the
Securities Act, an automatic shelf registration statement, on Form S-3 or any
successor form under the Securities Act covering all or any part of their and
their Affiliates’ Warrants and/or Warrant Shares, by delivering a written
request therefor to the Company.  Such request shall state the number of
Warrants and/or Warrant Shares to be disposed of and the intended method of
disposition of such shares by such Holder or Holders.  The Company shall give
notice to all other Holders of the receipt of a request for registration
pursuant to this Section 8.2 and such Holders shall then have thirty (30) days
to notify the Company in writing of their desire to participate in the
registration.  The Company shall use its best efforts to effect promptly the
registration statement registering all shares on Form S-3 (or a comparable
successor form) to the extent requested by such Holders, but in any event shall
cause the registration statement to become effective within ninety (90) days
after the date of the request by the Holder(s) (or 120 days in the event of a
“full review” by the SEC).  The Company shall use its best efforts to keep such
registration statement effective until the earlier of one hundred twenty (120)
days or until such Holders have completed the distribution described in such
registration statement.  Notwithstanding the forgoing, to the extent that
registration on Form S-3 is not available to a Holder that has requested
registration under this Section 8.2, the Company shall use commercially
reasonable efforts to effect such registration on Form S-1 under the Securities
Act.  Without limiting the foregoing obligations, if a registration requested
under this Section 8.2 is not effective within ninety (90) days following
delivery of the request by the Holder(s) (or 120 days in the event of a “full
review” by the SEC), then the Company shall pay to the Holder(s) on the first
business day after the 90- or 120-day period, as applicable, and each thirtieth
day thereafter until registration is effective, an amount equal to one percent
(1%) of the Initial Warrant Price, as adjusted in accordance with Section 2, for
each of the Warrant Shares not sold by Purchasers prior to the beginning of such
period.  Such payments shall be prorated on a daily basis during each thirty-day
period and will be paid to the Purchaser by wire transfer or check within five
days after the end of each thirty-day period.
 

 
7

--------------------------------------------------------------------------------

 
 
8.3      Piggyback Registration. Beginning September 1, 2015, if the Company
proposes to register any of its shares of Common Stock or Other Securities under
the Securities Act in connection with an underwritten public offering of such
shares of Common Stock or Other Securities, then the Company will promptly give
notice to the Holders of its intention to do so.  Upon the request of any Holder
received within ten (10) days after receipt of any such notice from the Company,
the Company will, in each instance, cause such Holder’s Warrant and/or Warrant
Shares to be registered under the Securities Act and registered or qualified, as
the case may be, under any state securities laws; provided, however, that the
obligation to give such notice and to cause such registration shall not apply to
any registration (a) on Form S-8 (or any successor form), (b) of solely a
dividend reinvestment plan or (c) for the sole purpose of offering registered
securities to another Person in connection with the acquisition of assets or
Capital Stock of such Person or in connection with a merger, consolidation,
combination or similar transaction with such Person; or (d) to the extent the
underwriter advises the Company that marketing factors require a limitation of
shares and no other security holder of the Company has Capital Stock included in
such registration .  In connection with any underwritten offering of securities
on behalf of the Company or any other holders of the Company’s Capital Stock,
the Company is not required to include any Warrant or Warrant Shares held by any
Holder unless such Holder agrees to the reasonable and customary terms of the
underwriting; provided, however, that (i) such Holder shall not be required to
make any representation other than that it is the owner of any Warrant and/or
Warrant Shares of such Holder that are being included in the offering and that
it has full power and authority to transfer them pursuant such offering, and
(ii) the total indemnification or other liability of such Holder thereunder
shall be limited to the aggregate net cash proceeds received by such Holder from
the sale of such Warrant and/or the Warrant Shares in such offering.  The
Company will include in any registration effected pursuant to this Section 8.4
(i) first, securities offered to be sold by the Company and by any holder of
demand registration rights that is exercising such rights in connection with
such registration, (ii) second, the Warrant and/or any Warrant Shares of any
Holder requesting piggyback registration rights hereunder, in each case pro rata
based on the number of Warrant Shares held thereby (in such quantity as will
not, in the written opinion of the underwriters, jeopardize the success of the
offering), and (iii) third, any other securities requested to be included in
such registration (in such quantity as will not, in the written opinion of the
underwriters, jeopardize the success of the offering).   
 
8.4      Deemed Underwriter. The Company agrees that, if a Holder or any of its
Affiliates could reasonably be deemed to be an “underwriter,” as defined in
Section 2(a)(11) of the Securities Act, in connection with any registration of
the Company’s securities of any Holder or any of its Affiliates pursuant to this
Warrant, and any amendment or supplement thereof (any such registration
statement or amendment or supplement a “Deemed Underwriter Registration
Statement”), then the Company will cooperate with such Holder or Affiliate in
allowing such Holder or Affiliate to conduct customary “underwriter’s due
diligence” with respect to the Company and satisfy its obligations in respect
thereof.  In addition, at the Holder’s request, the Company will furnish to the
Holder, on the date of the effectiveness of any Deemed Underwriter Registration
Statement and thereafter from time to time on such dates as the Holder may
reasonably request (i) a letter, dated such date, from the Company’s independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the Holder, and (ii) an opinion, dated as of such
date, of counsel representing the Company for purposes of such Deemed
Underwriter Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, including, without
limitation, a standard “10b-5” statement for such offering, addressed to the
Holder.  The Company will also permit legal counsel to the Holder to review and
comment upon any such Deemed Underwriter Registration Statement at least ten
business days prior to its filing with the SEC and all amendments and
supplements to any such Deemed Underwriter Registration Statement within a
reasonable number of days prior to their filing with the SEC and not file any
Deemed Underwriter Registration Statement or amendment or supplement thereto in
a form to which the Holder’s legal counsel reasonably objects.
 

 
8

--------------------------------------------------------------------------------

 
 
8.5      Expenses.  The Company will pay all Registration Expenses in connection
with all registrations (which, for purposes of this Section 8.6 and Section 8.8,
shall include any qualifications, notifications and exemptions) under this
Section 8.
 
8.6      Obligations of the Company.  Whenever required under this Section 10 to
effect the registration of any Warrant and/or Warrant Shares, the Company shall,
as expeditiously as reasonably possible:
 
(a)           prepare and file with the Commission a registration statement with
respect to such Warrant and/or Warrant Shares and use commercially reasonable
efforts to cause such registration statement to become effective and to keep
such registration statement effective for a period of up to one hundred twenty
(120) days;
 
(b)           furnish, at least five (5) business days before filing such
registration statement, a prospectus relating thereto or any amendments or
supplements relating to such a registration statement or prospectus, to counsel
selected by the Requisite Holders (the “Holder’s Counsel”), copies of all such
documents proposed to be filed for such counsel’s review and comment (it being
understood that such five (5) business day period need not apply to successive
drafts of the same document proposed to be filed so long as such successive
drafts are supplied to such counsel in advance of the proposed filing by a
period of time that is customary and reasonable under the circumstances) and not
file any such registration statement, prospectus or amendment or supplement
thereto in a form to which Holder’s Counsel reasonably objects;
 
(c)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;
 
(d)           notify in writing the Holder’s Counsel promptly (i) of the receipt
by the Company of any notification with respect to any comments by the
Commission with respect to such registration statement or prospectus or any
amendment or supplement thereto or any request by the Commission for the
amending or supplementing thereof or for additional information with respect
thereto, (ii) of the receipt by the Company of any notification with respect to
the issuance by the Commission of any stop order suspending the effectiveness of
such registration statement or prospectus or any amendment or supplement thereto
or the initiation of any action threatening any proceeding for that purpose and
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of such Warrant and/or Warrant Shares for sale
in any jurisdiction or the initiation of any action threatening the
qualification of such Warrant and/or Warrant Shares for sale in any
jurisdiction;
 
(e)           furnish to each Holder of the Warrant and or Warrant Shares
covered by such registration such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act and such other documents as such Holder may reasonably request in order to
facilitate the disposition of the Warrant and/or Warrant Shares owned thereby;
 

 
9

--------------------------------------------------------------------------------

 

(f)           use commercially reasonable efforts to register and to qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders; provided, however, that the Company shall not be required in connection
therewith or as a condition thereto (i) to qualify to do business in any such
states or jurisdictions, (ii) to file a general consent to service of process in
any such states or jurisdictions or (iii) to subject itself to taxation in any
such states or jurisdictions;
 
(g)           in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering, provided that each Holder
participating in such underwriting shall also enter into and perform its
obligations under such underwriting agreement;
 
(h)           notify the Holders in advance of the delivery of any information
under the Credit Agreement that would constitute material non-public information
and cooperate with the Holders’ reasonable requests related to the coordination
of such information delivery with amendments to the registration statement to
ensure the public availability of such information (which amendments shall be
effected promptly upon the awareness by the Company of the new information);
 
(i)           notify each Holder of the Warrant and/or Warrant Shares covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and, at the request of such Holder, prepare and furnish to such Holder
a reasonable number of copies of a supplement to or amendment of such prospectus
so that, as thereafter delivered to any offeree of such shares, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing;
 
(j)           make available for inspection by each Holder of the Warrant and/or
Warrant Shares covered by such registration statement, the Holder’s Counsel or
any underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
Holder or underwriter (collectively, the “Inspectors”) all pertinent financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information (together with the
Records, the “Information”) reasonably requested by any such Inspector in
connection with such registration statement, including, but not limited to,
monthly, quarterly and annual financial statements.  Any of the Information that
the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, shall not be disclosed by the
Inspectors to any third party unless (i) the disclosure of such Information is
necessary to avoid or correct a misstatement or omission in the registration
statement, (ii) the release of such Information is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction or a governmental
agency having jurisdiction over such matter or (iii) such Information has been
made generally available to the public.  The Holders of any Warrant and/or
Warrant Shares covered by such registration statement hereby agree that they
will, upon learning that disclosure of such Information is sought by a court of
competent jurisdiction or a governmental agency having jurisdiction over such
matter, give notice to the Company and allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of the
Information deemed confidential;
 

 
10

--------------------------------------------------------------------------------

 

(k)           in the case of an underwritten offering, use commercially
reasonable efforts to obtain from its independent certified public accountants
“comfort” letters (i) listing the Company and each selling Holder as an
addressee thereof or otherwise naming the Company and each selling Holder as a
third party beneficiary thereof and (ii) otherwise in customary form and at
customary times and covering matters of the type customarily covered by comfort
letters given by independent certified public accountants in such transactions;
 
(l)           in the case of an underwritten offering, use commercially
reasonable efforts to obtain from its counsel an opinion or opinions (i) listing
the Company and each selling Holder as an addressee thereof or otherwise naming
the Company and each selling Holder as a third party beneficiary thereof and
(ii) otherwise covering such matters as are customary in such transactions,
including, without limitation, a standard “10b-5” opinion for such offering;
 
(m)           provide a transfer agent and registrar (which may be the same
entity and which may be the Company) for such Warrant and/or Warrant Shares;
 
(n)           issue to any underwriter to which any Holder may sell shares in
such offering one or more certificates (or replacements warrants) evidencing
such Warrant and/or Warrant Shares;
 
(o)           use commercially reasonable efforts to assist the selling Holders
and the managing underwriters or agents, if any, in marketing any Warrant and/or
Warrant Shares that are included in the registration statement, including,
without limitation, causing its officers and employees to participate in any
“roadshow” and other investor presentations that the Requisite Holders may
reasonably request; and
 
(p)           subject to all of the other provisions of this Warrant, use
commercially reasonable efforts to take all other steps necessary to effect the
registration of the Warrant and/or Warrant Shares contemplated hereby.
 
The Company may suspend the use of a prospectus included in any registration
statement filed pursuant to this Warrant if the Company is then in possession of
material, non-public information, the disclosure of which the Board of Directors
has reasonably determined in good faith would have a material adverse effect
upon the Company.  The Company shall promptly notify all Holders of the Warrant
and/or Warrant Shares covered by such registration of any such determination by
the Board of Directors and, upon receipt of such notice, each such Holder shall
immediately discontinue any sales of securities pursuant to such registration
statement.  Upon such suspension, the Company shall take all commercially
reasonable steps to cause the condition that caused such suspension to cease to
exist as soon as practicable (but such efforts need not include the abandonment
of any proposed transaction).  The Company hereby agrees that no such suspension
shall last more than ninety (90) days without the prior written consent of the
Requisite Holders.  Without limiting the foregoing, in the event that the
Company exercises its right to suspend the use of a prospectus such that a
suspension exists for more than 30 days in any circumstance or 45 aggregate days
in any year, then any suspension shall become an “Unqualified Suspension.”  On
the thirtieth day following the date that a suspension becomes an Unqualified
Suspension and on each 30th day thereafter, the Company shall pay to Purchasers
an amount equal to one percent (1%) of the Initial Warrant Price, as adjusted in
accordance with Section 2, for each of the Warrant Shares not sold by Purchasers
prior to the beginning of such period.  Such payments shall be prorated on a
daily basis during each thirty-day period and will be paid to the Purchaser by
wire transfer or check within five days after the end of each thirty-day period.
 

 
11

--------------------------------------------------------------------------------

 

8.7      Indemnification.
 
(a)           In connection with any registration under this Section 8, the
Company shall indemnify and hold harmless each Holder that is a selling holder
of Warrants and/or Warrant Shares (including its partners (including partners of
partners and shareholders of such partners)), each underwriter (as defined in
the Securities Act), and directors, officers, employees and agents of any of
them, and each other Person who participates in the offering of such securities
and each other Person, if any, who controls (within the meaning of the
Securities Act) such seller, underwriter or participating Person (individually
and collectively, the “Indemnified Person”) against any losses, claims, damages
or liabilities (collectively, the “liability”), joint or several, to which such
Indemnified Person may become subject under the Securities Act or any other
statute or at common law, insofar as such liability (or action in respect
thereof) arises out of or is based upon (i) any untrue statement or alleged
untrue statement of any material fact contained, on the effective date thereof,
in any registration statement under which such securities were registered under
the Securities Act, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, or any free writing prospectus
used in connection with any offering, including but not limited to, any free
writing prospectus used by the Company, the underwriters or the Holders, or (ii)
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation by the Company of the Securities Act, any state securities
or “blue sky” laws or any sale or regulation thereunder in connection with such
registration, or (iv) any information provided by the Company or at the
instruction of the Company to any Person participating in the offer at the point
of sale containing any untrue statement or alleged untrue statement of any
material fact or omitting or allegedly omitting any material fact required to be
included in such information or necessary to make the statements therein not
misleading.  Except as otherwise provided in Section 8.7(c), the Company shall
reimburse each such Indemnified Person in connection with investigating or
defending any such liability; provided, however, that the Company shall not be
liable to any Indemnified Person in any such case to the extent that any such
liability arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
preliminary or final prospectus, or amendment or supplement thereto, free
writing prospectus, or other information, in reliance upon and in conformity
with information furnished in writing to the Company by such Person specifically
for use therein; and provided further, however, that the Company shall not be
required to indemnify any Person against any liability arising from any untrue
or misleading statement or omission contained in any preliminary prospectus if
such deficiency is corrected in the final prospectus or for any liability which
arises out of the failure of any Person to deliver a prospectus as required by
the Securities Act.
 

 
12

--------------------------------------------------------------------------------

 

(b)           In connection with any registration under this Section 8, each
Holder selling any securities included in such registration being effected shall
indemnify and hold harmless each other selling holder of any securities, the
Company, its directors and officers, each underwriter and each other Person, if
any, who controls (within the meaning of the Securities Act) the Company or such
underwriter (individually and collectively also the “Indemnified Person”),
against any liability, joint or several, to which any such Indemnified Person
may become subject under the Securities Act or any other statute or at common
law, insofar as such liability (or actions in respect thereof) arises out of or
is based upon (i) any untrue statement or alleged untrue statement of any
material fact contained, on the effective date thereof, in any registration
statement under which securities were registered under the Securities Act at the
request of such selling Holder, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereto, any free writing
prospectus used in connection with such offering, including but not limited to,
any free writing prospectus used by the Company, the underwriters, or the
Holders, or (ii) any omission or alleged omission by such selling Holder to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) any information provided at the
instruction of the Company to any Person participating in the offer at the point
of sale containing any untrue statement or alleged untrue statement of any
material fact or omitting or allegedly omitting any material fact required to be
included in such information or necessary to make the statements therein not
misleading, and in the case of (i), (ii) and (iii) to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in such registration statement, preliminary or
final prospectus, amendment or supplement thereto, free writing prospectus or
other information, in reliance upon and in conformity with information furnished
in writing to the Company by such selling Holder specifically for use
therein.  Such selling Holder shall reimburse any Indemnified Person for any
legal fees incurred in investigating or defending any such liability; provided,
however, that in no event shall the liability of any Holder for indemnification
under this Section 8.7 in its capacity as a seller of Warrants and/or Warrant
Shares exceed the lesser of (i) that proportion of the total of such losses,
claims, damages, expenses or liabilities indemnified against equal to the
proportion of the total securities sold under such registration statement which
is being held by such Holder, or (ii) the  amount equal to the proceeds to such
Holder of the securities sold in any such registration; and provided further,
however, that no selling Holder shall be required to indemnify any Person
against any liability arising from any untrue or misleading statement or
omission contained in any preliminary prospectus if such deficiency is corrected
in the final prospectus or for any liability which arises out of the failure of
any Person to deliver a prospectus as required by the Securities Act.
 
(c)           In the event the Company, any selling Holder or other Person
receives a complaint, claim or other notice of any liability or action, giving
rise to a claim for indemnification under Sections 8.7(a) or (b) above, the
Person claiming indemnification under such paragraphs shall promptly notify the
Person against whom indemnification is sought of such complaint, notice, claim
or action, and such indemnifying Person shall have the right to investigate and
defend any such loss, claim, damage, liability or action.
 
(d)           If the indemnification provided for in this Section 8.7 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Person
with respect to any loss, claim, damage, expense or liability referred to
therein, then the indemnifying party, in lieu of indemnifying such Indemnified
Person hereunder, shall contribute to the amount paid or payable by such
Indemnified Person as a result of such any loss, claim, damage, expense or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and of the Indemnified Person, on the
other hand, in connection with the statements or omissions that resulted in such
any loss, claim, damage, expense or liability as well as any other relevant
equitable considerations; provided, however, that in no event shall any
contribution by a Holder under this Section 8.7(d) when combined with any other
amounts paid by such Holder pursuant to this Section 8.7 exceed the lesser of
(i) that proportion of the total of such losses, claims, damages, expenses or
liabilities indemnified against equal to the proportion of the total securities
sold under such registration statement which is being held by such Holder, or
(ii) the  amount equal to the proceeds to such Holder of the securities sold in
any such registration.  The relative fault of the indemnifying party and of the
Indemnified Person shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the Indemnified Person and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission.
 

 
13

--------------------------------------------------------------------------------

 

(e)           The obligations of the Company and Holders under this Section 8.7
shall survive the completion of any offering of securities in a registration
statement under this Section 8 or otherwise.
 
9.      AVAILABILITY OF INFORMATION; RULE 144.
 
9.1      The Company shall comply with the reporting requirements of Section 13
and 15(d) of the Exchange Act and shall comply with all public information
reporting requirements of the Commission (including Rule 144 promulgated by the
Commission under the Securities Act (“Rule 144”)) from time to time in effect
and relating to the availability of an exemption from the Securities Act for the
sale of any Restricted Securities.
 
9.2      The Company shall also cooperate with each Holder of any Restricted
Securities in supplying such information as may be necessary for such Holder to
complete and file any information reporting forms presently or hereafter
required by the Commission as a condition to the availability of an exemption
from the Securities Act for the sale of any Restricted Securities.
 
9.3      The Company shall furnish to each Holder, promptly upon their becoming
available, copies of all financial statements, reports, notices and proxy
statements sent or made available generally by the Company to its stockholders,
and copies of all regular and periodic reports and all registration statements
and prospectuses filed by the Company with any securities exchange or with the
Commission.
 
9.4      If requested by a Holder, the Company shall make a public disclosure of
any material non-public information previously supplied to such Holder in order
to facilitate the sale of Warrant Shares by such Holder pursuant to Rule 144;
such disclosure shall be made no later than forty-five days following the
request by the Holder.  Notwithstanding the foregoing, Company may suspend the
disclosure of material, non-public information, the disclosure of which the
Board of Directors has reasonably determined in good faith would have a material
adverse effect upon the Company, in which event the Company shall immediately
provide notice of the determination to the Holder(s) of Warrant Shares.  Upon
such determination, the Company shall take all commercially reasonable steps to
cause the condition that caused such suspension to cease to exist as soon as
practicable (but such efforts need not include the abandonment of any proposed
transaction).  The Company hereby agrees that no such suspension shall last more
than ninety (90) days without the prior written consent of the Requisite
Holders.  Without limiting the foregoing, in the event that the Company
exercises its right to suspend the use of a prospectus such that a suspension
exists for more than 30 days in any circumstance or 45 aggregate days in any
year, then any suspension shall become an Unqualified Suspension.  On the
thirtieth day following the date that a suspension becomes an Unqualified
Suspension and on each 30th day thereafter, the Company shall pay to Purchasers
an amount equal to one percent (1%) of the Initial Warrant Price, as adjusted in
accordance with Section 2, for each of the Warrant Shares not sold by Purchasers
prior to the beginning of such period.  Such payments shall be prorated on a
daily basis during each thirty-day period and will be paid to the Purchaser by
wire transfer or check within five days after the end of each thirty-day period.
 
10.      RESERVATION OF SHARES, ETC.  The Company shall at all times reserve and
keep available, solely for issuance and delivery upon exercise of this Warrant,
the number of shares of Common Stock or Other Securities from time to time
issuable upon exercise in full of this Warrant.  All Warrant Shares issuable
upon exercise of this Warrant shall be duly authorized and, when issued upon
such exercise, shall be validly issued and, in the case of shares, fully paid
and nonassessable, with no liability on the part of the Holders thereof.
 

 
14

--------------------------------------------------------------------------------

 

11.      OWNERSHIP, TRANSFER AND SUBSTITUTION OF WARRANTS.
 
11.1           Ownership of Warrants.  The Company may treat any Person(s) in
whose name this Warrant is registered on the register kept at the Company’s
Chief Executive Office as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, except that, if and when this
Warrant is properly assigned in blank, the Company may (but shall not be
obligated to) treat the bearer thereof as the owner of this Warrant for all
purposes, notwithstanding any notice to the contrary.  This Warrant, if properly
assigned, may be exercised by a new Holder without a new Warrant first having
been issued, subject to applicable securities laws and Section 1.6 hereof.
 
11.2           Office; Transfer and Exchange of Warrants.
 
(a)           The Company shall maintain an office (which may be an agency
maintained at a bank) in the State of Texas where notices, presentations and
demands in respect of this Warrant may be made upon it.  Such office shall be
the Company’s Chief Executive Office, until such time as the Company shall
notify the Holders of any change of location of such office within the State of
Texas.
 
(b)           The Company shall cause to be kept at its Chief Executive Office a
register for the registration and transfer of this Warrant.  The names and
addresses of the Holders, the transfer thereof and the names and addresses of
any transferees of this Warrant shall be registered in such register.  The
Person(s) in whose names this Warrant shall be so registered shall be deemed and
treated as the owner and Holder thereof for all purposes of this Warrant, and
the Company shall not be affected by any notice or knowledge to the contrary.
 
(c)           Subject to the transfer restrictions referred to in the legend
herein and Section 1.6 hereof, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the Holder, upon surrender
of this Warrant with a properly executed assignment (in the form of Exhibit II
hereto) at the Company’s Chief Executive Office.  Upon such surrender, the
Company at its expense will execute and deliver to or upon the order of the
applicable Holder a new Warrant or Warrants of like tenor, in the name of such
Holder or as such Holder (upon payment by such Holder of any applicable transfer
taxes) may direct, calling in the aggregate on the face or faces therefor for
the number of Warrant Shares called for on the face or faces of the Warrant or
Warrants so surrendered.
 
11.3           Assistance in Disposition of Warrant or Warrant
Shares.  Notwithstanding any other provision herein, in the event that it
becomes unlawful for a Holder to continue to hold this Warrant, in whole or in
part, or some or all of the Warrant Shares held by it, or restrictions are
imposed on any Holder by any statute, regulation or governmental authority
which, in the judgment of such Holder, make it unduly burdensome to continue to
hold the Warrant or Warrant Shares, the Holder may sell or otherwise dispose of
the Warrant or Warrant Shares (subject to any restrictions on transfer described
herein), and the Company agrees to provide reasonable assistance to the Holder
in disposing of the Warrant or Warrant Shares in a prompt and orderly manner
and, at the request of the Holder, to provide (and authorize the Holder to
provide) financial and other information concerning the Company to any
prospective purchaser of the Warrant or Warrant Shares owned by the Holder.
 

 
15

--------------------------------------------------------------------------------

 

11.4        Replacement of Warrants.  Upon receipt of reasonable evidence of the
loss, theft, destruction or mutilation of any Warrant and, in the case of any
such loss, theft or destruction of any Warrant held by a Person other than a
Purchaser or any other institutional investor to whom the Purchaser may Transfer
this Warrant, upon delivery of indemnity satisfactory to the Company in form and
amount or, in the case of any such mutilation, upon surrender of such Warrant
for cancellation at the Company’s Chief Executive Office, the Company at its
sole expense will execute and deliver, in lieu thereof, a new Warrant of like
tenor and dated the date hereof.
 
12.      REPRESENTATIONS AND WARRANTIES.
 
12.1        Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers that each of the representations and
warranties of the Company and Holdings set forth in the Credit Agreement are
true and correct as of the date hereof, each such representation and warranty
being hereby incorporated by reference herein, mutatis mutandi, for all
purposes.
 
12.2        Representations and Warranties of the Purchasers.  Each of the
Purchasers hereby represents and warrants to the Company and to each other
Purchaser as of the date hereof and as of the date of each exercise of this
Warrant as follows:
 
(a)           Organization and Qualification.  Such Purchaser, if an entity, is
a corporation, limited partnership or limited liability company, in either case
duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation.
 
(b)           Authority; Enforceability.  Such Purchaser has all requisite power
and authority to execute and deliver this Warrant and to perform its obligations
hereunder and to consummate the transactions contemplated hereby, and all action
required on the part of such Purchaser for such execution, delivery and
performance has been duly and validly taken.  Assuming due execution and
delivery by the Company, this Warrant constitutes the legal, valid and binding
obligation of such Purchaser enforceable against such Purchaser in accordance
with its terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, moratorium and other similar laws affecting creditors’ rights
generally and by general equitable principles.
 
(c)           Accredited Investor; Securities Laws Compliance.
 
(i)           Such Purchaser (i) is an “accredited investor” (as defined in
Regulation D under the Securities Act) and (ii) has such knowledge, skill and
experience in business and financial matters, based on actual participation,
that it is capable of evaluating the merits and risks of an investment in the
Company and the suitability thereof as an investment for such Purchaser.


(ii)           Except as otherwise contemplated by this Warrant, such Purchaser
is acquiring this Warrant and any Warrant Shares for investment for its own
account and not with a view to any distribution thereof in violation of
applicable securities laws.


(iii)           Such Purchaser agrees that any certificates representing this
Warrant and its Warrant Shares will bear the following legend and that such
Warrant Shares will not be offered, sold or transferred in the absence of
registration or exemption under applicable securities laws:


“THE SECURITIES REPRESENTED HEREBY (A) HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
PLEDGED, SOLD, OFFERED FOR SALE, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF REGISTRATION UNDER OR EXEMPTION FROM SUCH ACT AND ALL APPLICABLE
STATE SECURITIES LAWS”
 

 
16

--------------------------------------------------------------------------------

 

(iv)           Such Purchaser understands that (i) the offering and sale of this
Warrant and any Warrant Shares by the Company is intended to be exempt from
registration under the Securities Act pursuant to section 4(a)(2) thereof and
Regulation D, (ii) there is no existing public or other market for this Warrant
or the Warrant Shares, and (iii) this Warrant and the Warrant Shares may be
resold only pursuant to an effective registration statement under the Securities
Act or pursuant to a valid exemption from the registration requirements of the
Securities Act.


(v)           Such Purchaser is familiar with Rule 144, as presently in effect,
and understands the resale limitations imposed thereby and by the Securities
Act, including, without limitation, the Rule 144 condition that current
information about the Company be made available to the public.  Such Purchaser
acknowledges that such information is not now available and that the Company has
no present plans to make such information available.


13.      DEFINITIONS.  As used herein, unless the context otherwise requires,
the following terms have the following respective meanings:
 
“Additional Shares” means any and all shares of Capital Stock of the Company
issued or sold (or, pursuant 2.4, deemed to be issued) by the Company after the
date hereof, whether or not subsequently reacquired or retired by the Company,
other than the Warrant Shares.
 
 “Appraised Value” means the value of any securities or other property as
finally determined by the Appraiser in accordance with the provisions
hereof.  For purposes hereof, the Appraiser’s determination shall assume the
Company is sold in an arm’s length transaction between a willing seller and a
willing buyer as a going concern, without deduction for (a) liquidity
considerations, (b) minority shareholder status, or (c) any liquidation or other
preference or any right of redemption in favor of any other equity securities of
the Company.  The Appraiser shall be directed to determine the Appraised Value
of such securities or property as soon as practicable, but in no event later
than thirty (30) days from the date of its selection.  Any determination of the
Appraised Value that is made in accordance with the provisions of this Warrant
shall be conclusive and binding on all applicable parties.  The Appraised Value
of each Warrant Share at a time when (a) the Company is not a reporting company
under the Exchange Act and (b) the Common Stock is not traded in the organized
securities markets, will, in all cases, be calculated by determining the
Appraised Value of the entire Company taken as a whole (after giving effect to
the repayment of any Funded Debt), and by dividing that value by the aggregate
number of shares of Common Stock and Other Securities then outstanding (measured
on a Fully-Diluted Basis), without premium for control or discount for minority
interests, illiquidity or restrictions on transfer.  In no event shall the
Appraised Value of a Warrant Share be less than the per share consideration
received or receivable with respect to the applicable Common Stock or Other
Securities in connection with any pending Sale Transaction.  The prevailing
market prices for any security or property will not be dispositive of the
Appraised Value thereof.
 
“Appraiser” shall mean an independent nationally recognized investment banking
firm mutually agreeable to the Holders and the Company.  If the Holders and the
Company cannot agree on an Appraiser within fifteen (15) days after the
applicable Valuation Date, then, the Company, on the one hand, and the Holders,
on the other hand, shall each select an Appraiser within fifteen (15) days of
the applicable Valuation Date.  Each such Appraiser shall then independently
determine the applicable Appraised Value within thirty (30) days after the
applicable Valuation Event.  If the difference between such determinations of
Appraised Value is less than twenty percent (20%), then the average of such
determinations shall be the conclusive and binding determination of the
applicable Appraised Value. If, however, the difference between such
determinations of Appraised Value is equal to or more than twenty percent (20%),
then both Appraisers shall jointly select one independent Appraiser to determine
the Appraised Value, such selection and determination to be made within sixty
(60) days after the applicable Valuation Date.  Any and all fees, costs and
other expenses of the Appraiser shall be borne by the Company.
 

 
17

--------------------------------------------------------------------------------

 

“Average Market Value” means the weighted-average of the Closing Prices for the
security in question for the thirty trading days immediately preceding the date
of determination.
 
“Board of Directors” means the board of directors of the Company or any other
body that exercises ultimate executive authority over the business and affairs
of the Company, including, without limitation, any executive committee of such
board of directors.
 
“Business Day” means any day other than a Saturday or a Sunday or a day on which
commercial banking institutions in Texas are authorized or obligated by law or
executive order to be closed.  Any reference to “days” (unless Business Days are
specified) shall mean calendar days.
 
“Capital Stock” means, as to any Person, its shares of common stock, preferred
stock, and/or any other capital stock or other equity interests authorized from
time to time, and any other securities, options, interests, participations or
other equivalents (however designated) of or in such Person, whether voting or
nonvoting, including, without limitation, options, warrants, phantom stock,
stock appreciation rights, convertible notes or debentures, stock purchase
rights, and all agreements, instruments, documents and securities convertible,
exercisable, or exchangeable, in whole or in part, into any one or more of the
foregoing.
 
 “Chief Executive Office” means the Chief Executive Office of the Company
located at 1331 Gemini Street, Suite 250, Houston TX 77058.
 
“Closing Price” means, for any given trading day, (a) if the primary market for
the security in question is a national securities exchange registered under the
Exchange Act, the National Association of Securities Dealers Automated Quotation
System-National Market System or some other market or quotation system in which
last sale transactions are reported on a contemporaneous basis, then the last
reported sales price of such security for such day, or, if there has not been a
sale of such security on such trading day, then the highest closing or last bid
quotation therefor on such trading day (excluding, in any case, any price that
is not the result of bona fide arm’s length trading), or (b) if the primary
market for the security in question is not an exchange or quotation system in
which last sale transactions are contemporaneously reported, then the highest
closing or last bona fide bid or asked quotation by disinterested Persons in the
over-the-counter market on such trading day as reported by the National
Association of Securities Dealers through its Automated Quotation System or its
successor or such other generally accepted source of publicly reported bid
quotations as the parties hereto may designate.
 
“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.
 
“Common Stock” means the duly authorized shares of the Company’s common stock,
$0.001 par value per share, and shall include any Capital Stock into which such
shares of Common Stock shall have been changed or any Capital Stock resulting
from any reclassification of such shares of Common Stock, and all other Capital
Stock of any class or classes (however designated) of the Company the Holders of
which have the right, without limitation as to amount, either to all or to a
share of the balance of current dividends, distributions and liquidating
dividends after the payment of dividends, distributions and distributions on any
Capital Stock entitled to preference.
 

 
18

--------------------------------------------------------------------------------

 

“Company” shall have the meaning given to such term in the introduction to this
Warrant and shall include any Person that shall succeed to or assume the
obligations of the Company.
 
“Convertible Securities” means any evidences of indebtedness, shares of Capital
Stock (other than shares of Common Stock) or other securities directly or
indirectly convertible into or exchangeable for shares of Common Stock.
 
 “Exchange Act” means the Securities Exchange Act of 1934, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.
 
“Fair Market Value” means (a) as to securities regularly traded on a national
securities exchange or some other nationally-recognized market quotation system,
the Average Market Value, and (b) as to all securities not regularly traded on a
national securities exchange or some other nationally-recognized market
quotation system and as to all other property, the fair market value of such
securities or property as mutually agreed upon by the Company and the Holders,
assuming such securities are to be sold in an arm’s length transaction between a
willing seller and a willing buyer as a going concern, without deduction for (i)
liquidity considerations, (ii) minority shareholder status, or (iii) any
liquidation or other preference or any right of redemption in favor of any other
equity securities of the Company, at the time of the transaction requiring the
applicable determination of Fair Market Value pursuant to this Warrant (each
such authorization, a “Valuation Event”); provided, however, that, if the
Company and the Holders are unable to agree on any calculation of Fair Market
Value in accordance with the provisions hereof within fifteen (15) days after
the occurrence of any Valuation Event, then, upon the written request of either
the Holders or the Company delivered at any time thereafter, the Fair Market
Value of such securities and/or other property will be its Appraised Value.
 
“Fully Diluted Basis” means at any time (i) as applied to any calculation of the
number of securities of the Company, after giving effect to (x) all shares of
Common Stock and Other Securities of the Company outstanding at the time of
determination and (y) all shares of Common Stock or Other Securities issuable
upon the exercise of any Convertible Security or Option outstanding as of the
date hereof; and (ii) as applied to any calculation of value, after giving
effect to the foregoing securities and the payment of any consideration payable
upon the exercise of any Convertible Security or Option referred to in clause
above if such Convertible Security or Option were exercisable at such
time.  Notwithstanding the foregoing, the term “Fully-Diluted Basis” shall not
include any shares of any class of Capital Stock that are issuable in connection
with the exercise of any Option that is not “in the money”, nor shall it ascribe
any value to any such Option.
 
“Funded Debt” of any Person means, without duplication, (a) all borrowed money
of such Person, whether or not evidenced by bonds, debentures, notes or similar
instruments, (b) all obligations of such Person as lessee under capital leases
that have been or should be recorded as liabilities on a balance sheet of such
Person in accordance with generally accepted accounting principles, consistently
applied, (c) all obligations of such Person to pay the deferred purchase price
of property or services (excluding trade accounts payable in the ordinary course
of business and costs in excess of billings), (d) all indebtedness secured by a
lien or other encumbrance on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided, however, that if
such Person has not assumed or otherwise become liable for such indebtedness,
then such indebtedness shall be measured at the lesser of (i) Fair Market Value
of such property securing such indebtedness at the time of determination and
(ii) the amount of such indebtedness secured thereby, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person, (f) all hedging obligations of such
Person and (g) all contingent liabilities of such Person.
 

 
19

--------------------------------------------------------------------------------

 

 “Holder” shall mean each and every holder or beneficial owner of any portion of
this Warrant or any of the Warrant Shares.  Without in any way limiting the
foregoing, the term “Holder” shall include the Purchasers and each of their
respective successors and/or assigns that at any time holds or otherwise owns
any portion of this Warrant or the Warrant Shares.  If at any time there shall
exist more than one Holder, then, with respect to any action, approval or
consent of the Holder required or otherwise permitted pursuant to the provisions
hereof, such action, approval or consent shall be deemed to have been taken,
received or otherwise obtained if such action, approval or consent is taken,
received or otherwise obtained by or from Requisite Holders.
 
 "Initial Warrant Price" means the lower of (x) $3.395828553 per share and (y)
the lowest price per share at which the Company issues any Common Stock (or sets
an exercise price for the purchase of Common Stock in another security) between
the date hereof and June 30, 2015.
 
 “New Securities” means any Capital Stock of the Company other than the Warrant
Shares.
 
“Options” means any rights, options or warrants to subscribe for, purchase or
otherwise acquire shares of Common Stock or Convertible Securities.
 
“Other Securities” means any Capital Stock (other than shares of Common Stock)
of the Company or any other Person (a) that the Holders of the Warrants at any
time shall be entitled to receive, or shall have received, upon the exercise of
Warrants, in lieu of or in addition to shares of Common Stock and (b) that at
any time shall be issuable or shall have been issued in exchange for or in
replacement of Warrant Shares.
 
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or any federal, state, county or municipal
governmental or quasi-governmental agency, department, commission, board,
bureau, instrumentality or similar entity, foreign or domestic, having
jurisdiction over either the Company or any Holder.
 
“Purchasers” shall have the meaning given to such term in the introduction to
this Warrant.
 
"Registration Expenses" means all expenses incident to the Company’s performance
of or compliance with Section 10, including, without limitation, all
registration and filing fees (including fees of the Commission and a national
stock exchange or national securities market), all fees and expenses of
complying with state securities or blue sky laws, all word processing,
duplicating and printing expenses, messenger and delivery expenses, the fees and
disbursements of counsel for the Company and of its independent public
accountants, including the expenses of any special audits or “cold comfort”
letters in underwritten offerings required by or incident to such performance
and compliance, the fees and disbursements of Holder’s Counsel and any
accountants retained by the Holders with respect to any Warrant and/or Warrant
Shares being registered, premiums and other costs of policies of insurance
against liabilities arising out of the public offering of such securities and
any fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, but excluding underwriting discounts and commissions and
transfer taxes, if any.
 
“Requisite Holders” shall mean Holders that own or otherwise hold more than
sixty-six percent (66%) of the Warrant Shares issued or issuable upon exercise
of this Warrant.
 
“Restricted Securities” means all of the following: (a) any Warrants bearing the
legend or legends contained herein or substantially similar thereto, (b) any
Warrant Shares that have been issued upon the exercise of this Warrant and that
are evidenced by a certificate or certificates bearing the applicable legend or
legends contained herein or substantially similar thereto and (c) unless the
context otherwise requires, any Warrant Shares that are at the time issuable
upon the exercise of this Warrant and that, when so issued, will be evidenced by
a certificate or certificates bearing the applicable legend or legends contained
herein or substantially similar thereto.
 

 
20

--------------------------------------------------------------------------------

 

“Sale Transaction” means any transaction pursuant to which (a) the Company sells
or disposes (in one or a series of related sales or dispositions) of all or
substantially all of the assets of the Company on a consolidated basis (other
than inventory in the ordinary course of business), including any sale or
disposition of all or substantially all of the capital stock, membership
interests, partnership interests or assets of the Subsidiaries of the Company,
or (b) the Company engages in any merger, consolidation, combination or similar
transaction, (in one or a series of related transactions), such that the
beneficial owners of shares of Common Stock immediately prior to the transaction
or transactions will, immediately after such transaction or transactions,
beneficially own less than a majority of the shares of Common Stock or
outstanding equity of the surviving corporation (measured on a Fully-Diluted
Basis) or (c) the Company engages in any transaction or series of related
transactions that results in any change of control of the Company (as the term
“control” is defined in Rule 405 the Securities Act), whether such change of
control occurs through the sale of assets, securities or shares of Common Stock,
exchange of securities or otherwise.
 
“Securities Act” means the Securities Act of 1933, or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be amended and in effect at the time.
 
“Transfer” means any sale, transfer, issuance, assignment, pledge or other
disposition or conveyance of shares of Capital Stock of the Company.
 
 “Warrant” shall mean this Common Stock Purchase Warrant, as the same may be
amended, restated or otherwise modified from time to time, together with any and
all replacement and/or substitute warrants issued with respect hereto.
 
“Warrant Shares” shall mean any shares of Common Stock or Other Securities
issued or issuable in connection with any exercise of this Warrant, in each case
as such number may be adjusted from time to time pursuant to the terms hereof.
 
Unless the context of this Warrant clearly requires otherwise, references to the
plural include the singular, references to the singular include the plural, the
term “including” is not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  References
in this Warrant to the “Holder” or “Holders” of this Warrant include the
singular and the plural, it being understood that there may be one or more
Holders of this Warrant at any particular time.
 
14.      [Intentionally Omitted].
 
15.      REMEDIES.  The Company stipulates that the remedies at law available to
the Holder in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted, such terms
may be specifically enforced by a decree for the specific performance of any
agreement contained herein or by an injunction against a violation of any of the
terms hereof or otherwise.
 
16.      DUTIES AMONG HOLDERS; NO LIABILITIES AS STOCKHOLDER.  Each Holder
agrees that no other Holder will by virtue of this Warrant be under any
fiduciary or other duty to give or withhold any consent or approval under this
Warrant or to take any other action or omit to take any action under this
Warrant, and that each other Holder may act or refrain from acting under this
Warrant as such other Holder may, in its discretion, elect. Nothing contained in
this Warrant shall be construed as imposing any obligation on such Holder to
purchase any securities or as imposing any liabilities on such Holder as a
stockholder of the Company, whether such obligation or liabilities are asserted
by the Company or by creditors of the Company.
 

 
21

--------------------------------------------------------------------------------

 

17.      NO EFFECT ON LENDER RELATIONSHIP.  The Company acknowledges and agrees
that, notwithstanding anything in this Warrant or the Credit Agreement to the
contrary, nothing contained in this Warrant shall affect, limit or impair the
rights and remedies of any Holder or any of its Affiliates (a) in its or their
capacity as a lender or as agent for lenders to the Company or any of its
Subsidiaries pursuant to any agreement under which the Company or any of its
Subsidiaries has borrowed money, including, without limitation, the Credit
Agreement, or (b) in its or their capacity as a lender or as agent for lenders
to any other Person who has borrowed money.  Without limiting the generality of
the foregoing, any such Person, in exercising its rights as a lender, including
making its decision on whether to foreclose on any collateral security, will
have no duty to consider (x) its or any of its Affiliates’ status as a Holder,
(y) the interests of the Company or its Subsidiaries or (z) any duty it may have
to any other Holders or any stockholders of the Company, except as may be
required under the applicable loan documents or by commercial law applicable to
creditors generally.  No consent, approval, vote or other action taken or
required to be taken by any Holder in such capacity shall in any way impact,
affect or alter the rights and remedies of the Purchaser or any of its
Affiliates as a lender or agent for lenders.
 
18.      CORPORATE OPPORTUNITIES AND CONFLICTS OF INTEREST.
 
18.1           General.  In recognition and anticipation (i) that the Purchasers
will be significant equity holders of the Company, (ii) that directors, officers
and/or employees of the Purchasers may serve as directors of the Company, (iii)
that the Purchasers may, directly or indirectly, through ownership interests in
a variety of enterprises, engage in activities that overlap with or compete with
those in which the Company, directly or indirectly, may engage, (iv) that the
Purchasers may have an interest in the same areas of corporate opportunity as
the Company and its Affiliates, and (v) that, as a consequence of the foregoing,
it is in the best interests of the Company that the respective rights and duties
of the Company and of the Purchasers, and the duties of any directors of the
Company who are also directors, officers or employees of the Purchasers, be
determined and delineated in respect of any transactions between, or
opportunities that may be suitable for both, the Company and any of its
Affiliates, on the one hand, and the Purchasers, on the other hand, the
provisions of this Section 18 shall to the fullest extent permitted by law
regulate and define the conduct of certain of the business and affairs of the
Company in relation to the Purchasers and the conduct of certain affairs of the
Company as they may involve the Purchasers, their respective officers, directors
and employees, and the power, rights, duties and liabilities of the Company and
its officers, directors and stockholders in connection therewith. Any Person
purchasing or otherwise acquiring this Warrant or any Warrant Shares, or any
interest therein, shall be deemed to have notice of and to have consented to the
provisions of this Section 18.
 
18.2           Duties of the Purchasers.  The parties hereto acknowledge and
agree that nothing in this Warrant shall create a fiduciary duty of the
Purchasers or any of their Affiliates, or any officer, director or employee of
the Purchasers or any of their Affiliates, to the Company or its
shareholders.  Notwithstanding anything to the contrary herein or in the Credit
Agreement or any actions or omissions by representatives of the Purchasers or
any of their Affiliates in whatever capacity, including as a director or
observer to the Company’s Board of Directors, it is understood that neither the
Purchasers nor any of their Affiliates are acting as financial advisors, agents
or underwriters to the Company or any of its Affiliates or otherwise on behalf
of the Company or any of its Affiliates unless retained to provide such services
pursuant to a separate written agreement.  Except as otherwise agreed in writing
between the Company and the Purchasers, the Purchasers shall to the fullest
extent permitted by law have no duty to refrain from (i) engaging in the same or
similar activities or lines of business as the Company or (ii) doing business
with any client, customer or vendor of the Company.  If the Purchasers acquire
knowledge of a potential transaction or matter that may be a corporate
opportunity for both the Company and the Purchasers, then the Company to the
fullest extent permitted by law renounces any interest or expectancy in such
business opportunity and waives any claim that such business opportunity
constituted a corporate opportunity that should have been presented to the
Company or any of its Affiliates.  In the case of any such corporate
opportunity, the Purchasers shall to the fullest extent permitted by law not be
liable to the Company or its stockholders, or to any other Holder, as an equity
holder of the Company by reason of the fact that the Purchasers acquire or seek
such corporate opportunity for themselves, direct such corporate opportunity to
another Person or otherwise do not communicate information regarding such
corporate opportunity to the Company.
 

 
22

--------------------------------------------------------------------------------

 

18.3           Duties of Certain of the Purchasers’ Affiliates.  If a director
of the Company, who also serves as an officer, director or employee of the
Purchasers, acquires knowledge of a potential transaction or matter that may be
a corporate opportunity for both the Company and the Purchasers, then such
officer or director shall have no duty to communicate or present such corporate
opportunity to the Company and shall, to the fullest extent permitted by law,
not be liable to the Company or its stockholders, or to any other Holder, for
breach of fiduciary duty as an officer or director of the Company by reason of
the fact that the Purchasers pursue or acquire such corporate opportunity for
themselves, direct such corporate opportunity to another Person or do not
present such corporate opportunity to the Company, and the Company to the
fullest extent permitted by law renounces any interest or expectancy in such
business opportunity and waives any claim that such business opportunity
constituted a corporate opportunity that should be presented to the Company.
 
18.4           Corporate Opportunities Defined.  For purposes of this Section
18, “corporate opportunities” shall include, but not be limited to, business
opportunities that the Company is financially able to undertake, that are, from
their nature, in the line of the Company’s business, that are of practical
advantage to it and that are ones in which the Company, but for the provisions
of Sections 18.2 and 18.3, would have an interest or a reasonable expectancy,
and in which, by embracing the opportunities, the self-interest of the
Purchasers or its officers or directors will be brought into conflict with that
of the Company.
 
19.      NON PROMOTION.  The Company agrees that it will not, without the prior
written consent of the applicable Purchaser, in each instance, (a) use in
advertising, publicity, or otherwise the name of the Purchaser or any of its
Affiliates, or any partner or employee of such Purchaser or any of its
Affiliates, nor any trade name, trademark, trade device, service mark, symbol or
any abbreviation, contraction or simulation thereof owned by such Purchaser or
any of its Affiliates, or (b) represent, directly or indirectly, that any
product or any service provided by the Company has been approved or endorsed by
such Purchaser or any of its Affiliates.
 
20.      USE OF LOGO.  The Company grants the Purchasers permission to use the
Company’s name and logo in any Purchaser’s or their Affiliates’ marketing
materials.  The Purchasers or their Affiliate, as applicable, shall include a
trademark attribution notice giving notice of the Company’s ownership of its
trademarks in the marketing materials in which the Company’s name and logo
appear.
 
21.      LOCK-UP LIMITATIONS.  Notwithstanding anything in this Warrant, none of
the provisions of this Warrant shall in any way limit the Purchasers or their
Affiliates from engaging in any brokerage, investment advisory, financial
advisory, anti-raid advisory, principaling, merger advisory, financing, asset
management, trading, market making, arbitrage, investment activity and other
similar activities conducted in the ordinary course of their business.
Notwithstanding anything to the contrary set forth in this Warrant, the
restrictions contained in this Warrant shall not apply to Common Stock or
Convertible Securities acquired by the Purchasers or any of their Affiliates
following the effective date of the first registration statement of the Company
covering Common Stock (or other securities) to be sold on behalf of the Company
in an underwritten public offering.
 

 
23

--------------------------------------------------------------------------------

 

22.      NOTICES.  Any notice or other communication in connection with this
Warrant shall be deemed to be delivered if in writing (or, in the form of a
telex or telecopy) addressed as hereinafter provided and if either (x) actually
delivered at said address (evidenced in the case of a telex by receipt of the
correct answerback) or (y) in the case of a letter, three (3) Business Days
shall have elapsed after the same shall have been deposited in the United States
mails, postage prepaid and registered or certified; (a) if to any Holder of any
Warrant, at the registered address of such Holder as set forth in the register
kept at the Chief Executive Office; or (b) if to the Company, to the attention
of its Chief Executive officer or President at its Chief Executive Office;
provided, however, that the exercise of any Warrant shall be effective only in
the manner provided in Section 1.
 
23.      WAIVERS; AMENDMENTS.  Any provision of this Warrant may be amended or
waived with (but only with) the written consent of the Company and the Requisite
Holders.  Any amendment or waiver effected in compliance with this Section 23
shall be binding upon the Company and all of the Holders regardless of whether
all Holders execute such amendment or waiver.  The Company shall give prompt
notice to the Holders of any amendment or waiver effected in compliance with
this Section 23.  No failure or delay of the Company or the Holders in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereon or the exercise of any other
right or power.  No notice or demand on the Company in any case shall entitle
the Company to any other or future notice or demand in similar or other
circumstances.  The rights and remedies of the Company and the Holders hereunder
are cumulative and not exclusive of any rights or remedies which it would
otherwise have.
 
24.      INDEMNIFICATION.
 
24.1           Without limitation of any other provision of this Warrant or any
agreement executed in connection herewith, the Company agrees to defend,
indemnify and hold each Holder, its respective affiliates and direct and
indirect partners (including partners of partners and stockholders and members
of partners), members, stockholders, directors, officers, employees and agents
and each person who controls any of them within the meaning of Section 15 of the
Securities Act, or Section 20 of the Exchange Act (collectively, the  “Holder
Indemnified Parties” and, individually, a “Holder Indemnified Party”) harmless
from and against any and all damages, liabilities, losses, taxes, fines,
penalties, reasonable costs and expenses (including, without limitation,
reasonable fees of a single counsel representing the Holder Indemnified
Parties), as the same are incurred, of any kind or nature whatsoever (whether or
not arising out of third-party claims and including all amounts paid in
investigation, defense or settlement of the foregoing) which may be sustained or
suffered by any such Holder Indemnified Party (“Losses”), based upon, arising
out of, or by reason of (i) any breach of any representation or warranty made by
the Company in this Warrant or any other agreement executed in connection
herewith, (ii) any breach of any covenant or agreement made by the Company in
this Warrant or in any other agreement executed in connection herewith, or (iii)
any third party or governmental claims relating in any way to such Holder
Indemnified Party’s status as a security holder, creditor, director, agent,
representative or controlling person of the Company or otherwise relating to
such Holder Indemnified Party’s involvement with the Company (including, without
limitation, any and all Losses under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
which relate directly or indirectly to the registration, purchase, sale or
ownership of any securities of the Company or to any fiduciary obligation owed
with respect thereto), including, without limitation, in connection with any
third party or governmental action or claim relating to any action taken or
omitted to be taken or alleged to have been taken or omitted to have been taken
by any Holder Indemnified Party as security holder, director, agent,
representative or controlling person of the Company or otherwise, alleging
so-called control person liability or securities law liability; provided,
however, that the Company will not be liable to the extent that such Losses
arise from and are based on (A) an untrue statement or omission or alleged
untrue statement or omission in a registration statement or prospectus which is
made in reliance on and in conformity with written information furnished to the
Company by or on behalf of such Holder Indemnified Party, or (B) conduct by a
Holder Indemnified Party which constitutes fraud or willful misconduct.
 

 
24

--------------------------------------------------------------------------------

 

24.2           If the indemnification provided for in Section 24.1 above for any
reason is held by a court of competent jurisdiction to be unavailable to a
Holder Indemnified Party in respect of any Losses referred to therein, then the
Company, in lieu of indemnifying such Holder Indemnified Party thereunder, shall
contribute to the amount paid or payable by such Holder Indemnified Party as a
result of such Losses (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Holder, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Holder in connection with the action or inaction which resulted in such
Losses, as well as any other relevant equitable considerations.  The relative
fault of the Company and the Holder shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Holder and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
 
24.3           Each of the Company and the Holder agrees that it would not be
just and equitable if contribution pursuant to Section 24.2 were determined by
pro rata or per capita allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
immediately preceding paragraph.
 
25.      MISCELLANEOUS.
 
25.1           Expenses.  The Company shall pay all reasonable expenses of the
Holders, including reasonable fees and disbursements of counsel, in connection
with the preparation of the Warrant, any waiver or consent hereunder or any
amendment or modification hereof (regardless of whether the same becomes
effective), or the enforcement of the provisions hereof.
 
25.2           Successors and Assigns.  All the provisions of this Warrant by or
for the benefit of the Company or the Holders shall bind and inure to the
benefit of their respective successors and assigns.
 
25.3           Severability.  In case any one or more of the provisions
contained in this Warrant shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.  The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
25.4           Equitable Remedies.  Without limiting the rights of the Company
and the Holders to pursue all other legal and equitable rights available to such
party for the other parties’ failure to perform its obligations hereunder, the
Company and the Holders each hereto acknowledge and agree that the remedy at law
for any failure to perform any obligations hereunder would be inadequate and
that each shall be entitled to specific performance, injunctive relief or other
equitable remedies in the event of any such failure.
 

 
25

--------------------------------------------------------------------------------

 

25.5           Continued Effect.  Notwithstanding anything herein to the
contrary, the rights and benefits conferred on the Holders pursuant to the
provisions hereof (including without limitation Section 2, Section 3, Section 4,
and Section 5 and any covenants made by the Company) shall continue to inure to
the benefit of, and shall be enforceable by, the Holders, notwithstanding the
surrender of the Warrant to, and its cancellation by, the Company upon the full
or partial exercise or repurchase hereof.  The Holders shall be entitled to
retain a copy of this Warrant as evidence of the continued effect of the
provisions hereof.
 
25.6           Governing Law.  THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW.
 
25.7           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS WARRANT OR ANY OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS WARRANT AND THE OTHER TRANSACTION DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
25.8           Section Headings.  The section headings used herein are for
convenience of reference only and shall not be construed in any way to affect
the interpretation of any provisions of this Warrant.
 
25.9           Counterparts.  This Warrant may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
taken together, shall be deemed to be one and the same instrument.
 
[Signature Page Follows]
 

 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date hereof.
 

 
COMPANY:
     
VERTEX ENERGY, INC.
         
By:
/s/ Benjamin P. Cowart                
Name:
_______________________  
Title:
_______________________

 
 
 
The undersigned is executing this Warrant as of the date hereof to evidence its
consent to, and, to the extent applicable, its agreement to be bound by, the
provisions of Section 8.7 of this Warrant for the benefit of the Company and
each other Holder.
 


 

 
PURCHASER:
     
GOLDMAN, SACHS & CO.
         
By:
/s/ Stephen W. Hipp                   
Name:
Stephen W. Hipp                         
Title:
Authorized Signatory               

 
 

 
 
27

--------------------------------------------------------------------------------

 

EXHIBIT I
 
FORM OF SUBSCRIPTION
 
[To be executed only upon exercise of Warrant]
 
To [____________________________]
 
The undersigned registered Holder of the within Warrant hereby irrevocably
exercises such Warrant for, and purchases thereunder, ______ shares of Common
Stock and herewith makes payment of $_________ therefor, and requests that the
certificates for such shares of Common Stock be issued in the name of, and
delivered to _______________________, whose address is
__________________________.
 
Dated:
 

         
 (Signature must conform in all respects to name of Holder as specified on the
face of Warrant)
                    (Street Address)                    
 (City)
(State)
(Zip Code)



 

 
28

--------------------------------------------------------------------------------

 

EXHIBIT II
 
FORM OF ASSIGNMENT
 
[To be executed only upon transfer of Warrant]
 
For value received, the undersigned registered Holder of the within Warrant
hereby sells, assigns and transfers unto _________________________ the rights
represented by such Warrant to purchase _____shares of Common Stock of Vertex
Energy, Inc. (the “Company”) to which and such Warrant relates, and appoints
____________________________ Attorney to make such transfer on the books of the
Company maintained for such purpose, with full power of substitution in the
premises.
 
Dated:
 
 

         
 (Signature must conform in all respects to name of Holder as specified on the
face of Warrant)
                    (Street Address)                    
 (City)
(State)
(Zip Code)

 
 
 
 
 
 
 
 29

--------------------------------------------------------------------------------

 